                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

KOLBY DUCKETT, DAVID SCHILLING, and                  )
DAVID HOLLOWAY                                       )
                                                     )
                               Plaintiff             )
                                                     )
v.                                                   )      No. 1:19-cv-00295
                                                     )
CHIEF BRIAN HICKMAN, individually,                   )
and in his official capacity as Chief of the         )
Collegedale Police Department, TED                   )
ROGERS, individually, and in his official            )
capacity as City Manager for the City of             )
Collegedale, Tennessee, and THE CITY                 )
OF COLLEGEDALE, TENNESSEE                            )
                                                     )
                               Defendants            )



 THE CITY OF COLLEGEDALE AND TED ROGERS’ RESPONSE TO PLAINTIFFS’
                 MOTION TO COMPEL CURTIS BOWE


       The City of Collegedale (the “City”) and Ted Rogers, through counsel, respond to Plaintiffs’

Motion to Compel Curtis Bowe as follows:

       1.      Curtis Bowe was served with a total of three subpoenas by the Plaintiffs and Chief

Hickman on or about May 6, 2020, June 1, 2020, and August 12, 2020. See Doc. 29, 34 & 54. The

August 12, 2020, subpoena commanded Mr. Bowe’s testimony at a deposition while the other two

subpoenas commanded the production of certain documents and communications.

       2.      Mr. Bowe moved to quash the August 12, 2020, deposition subpoena on or about

November 4, 2020. See Docs 66 & 68.




Case 1:19-cv-00295-CHS Document 73 Filed 11/16/20 Page 1 of 3 PageID #: 332
       3.      Mr. Bowe is a local attorney and also serves as a reserve officer for the City’s police

department.

       4.      Mr. Bowe is not the City’s attorney.

       5.      In his memorandum in support of his motion to quash, Mr. Bowe asserts various

members of the City’s police department sought legal advice from him regarding what the Plaintiffs

have alleged was an illegal traffic ticket quota. See Doc. 68.

       6.      Similarly, at his deposition, Sgt. Jamie Heath testified he and then Lt. Jack Sapp had

an off-duty conversation with Mr. Bowe relative to the alleged illegal traffic ticket quota, and Lt.

Sapp asked Mr. Bowe at the outset of the conversation whether the conversation was protected by

the attorney-client privilege. According to Sgt. Heath, Mr. Bowe answered in the affirmative. See.

Ex. 1 - Deposition of Sgt. Jamie Heath, p. 110:11-114:21.

       7.      The City and Ted Rogers are currently unaware of any potentially privileged

communications between Mr. Rogers and Mr. Bowe.

       8.      While the City and Mr. Rogers recognize neither likely has any basis to assert

privilege on behalf of Sgt. Heath, Lt. Sapp, or any other City employee who sought legal advice from

Mr. Bowe, the City and Mr. Rogers are unaware of anything that suggests these individuals waived

any privilege in these communications. In fact, Sgt. Heath asserted privilege in these

communications at his deposition. See. Ex. 1.

       9.      Accordingly, the City avers that it has no attorney/client privilege as to any

communications its employees had with Mr. Bowe and thus takes no position on this issue, except

for Chief Brian Hickman, and the City will rely on any privilege argument he may make by and

through his own independently retained counsel.


                                                 2


Case 1:19-cv-00295-CHS Document 73 Filed 11/16/20 Page 2 of 3 PageID #: 333
                                                 Respectfully submitted,

                                                 ROBINSON, SMITH & WELLS, PLLC
                                                 Suite 700, Republic Centre
                                                 633 Chestnut Street
                                                 Chattanooga, TN 37450
                                                 Telephone:    (423) 756-5051
                                                 Facsimile:    (423) 266-0474

                                                 By:      /s/ Philip Aaron Wells
                                                         Keith H. Grant, BPR #023274
                                                         Philip Aaron Wells, BPR #036248
                                                         Attorneys for Defendants, City of
                                                         Collegedale and City Manager Ted Rogers


                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 17th day of November, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular U.S.
Mail. Parties may access this filing through the Court’s electronic filing system.

                                                 Robinson, Smith & Wells, PLLC

                                                 By:      /s/ Philip Aaron Wells

cc:     Janie Parks Varnell, Esquire
        Bryan H. Hoss, Esquire
        Davis & Hoss, P.C.
        850 Fort Wood Street
        Chattanooga, TN 37403
        Attorneys for Plaintiffs

        Benjamin K. Lauderback, Esquire
        Watson, Roach, Batson & Lauderback
        900 S. Gay Street, Suite 1500
        P.O. Box 131
        Knoxville, TN 37901-0131
        Attorneys for Chief Brian Hickman

/KHG/PAW/collegedaleduckett/response to plaintiffs motion to compel curtis bowe



                                                    3


Case 1:19-cv-00295-CHS Document 73 Filed 11/16/20 Page 3 of 3 PageID #: 334
